UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7805



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-90-113, CA-97-444-3)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Brown, Appellant Pro Se. James Brien Comey, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brown seeks to appeal the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We

first note that Brown’s § 2255 motion is successive and he failed

to move in this court for authorization to file a successive § 2255

motion.   See 28 U.S.C.A. §§ 2244, 2255 (West 1994 & Supp. 1998).

Second, Brown’s contention that counsel was ineffective because he

failed to object to the amount of cocaine base attributed to Brown

at sentencing is meritless because, as the district court correctly

concluded, a co-conspirator is liable for “all reasonably fore-

seeable acts and omissions of others in furtherance of the jointly

undertaken criminal activity.”   U.S. Sentencing Guidelines Manual

§ 1B1.3(a)(1)(B) (1991); see also United States v. D’Anjou, 16 F.3d

604, 614 (4th Cir.), cert. denied, 512 U.S. 1242 (1994).    Conse-

quently, Brown has failed to show that counsel’s conduct affected

the outcome of his sentence.     See Strickland v. Washington, 466

U.S. 668, 694 (1984).   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                                 2